Mr. Presiding Justice Fitch delivered the opinion of the court. 5. Continuance, § 64*—jurisdiction as affected hy order of continuance to next term. Where a court enters an order continuing a motion to vacate a judgment to the next term of court, it thereby retains jurisdiction to act upon that motion or any similar motion at any time during the succeeding term, and the validity and effect of the order of continuance do not depend upon the form in which the motion to vacate was presented. 6. Judgment, § 133*—jurisdiction of court to entertain motion to vacate at next term. Where a motion to vacate a default judgment is filed by the defendants on the last day of the term and the court on defendants’ motion without notice to plaintiff enters an order for a continuance to the next term, and the court at such term struck defendants’ motion from the files because defendants did not file affidavits at the time the motion was filed as required by the rules of court, held that even if it be conceded that the court properly struck the motion from the files, the court retained jurisdiction of the cause by the entry of the order of continuance and had power during such succeeding term to entertain another motion filed in accordance with the rules of court, and that defendants had a right to hearing on their second motion where the affidavits showed upon their face a meritorious defense, and that refusal of court “to read or hear read” the affidavits was error.